—Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Weissman, J.), rendered March 13, 1995, convicting him of robbery in the first degree under Indictment No. 2634/ 93, upon a jury verdict, and (2) a judgment of the same court (Cotter, J.), rendered June 15, 1995, convicting him of attempted assault in the second degree under Indictment No. 1334/93, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that reversible error took place by virtue of prosecutorial misconduct during summation is largely unpreserved for appellate review and, in any event, without merit. Two of the three comments now complained of were not the subject of trial objections and, accordingly, claims regarding those comments are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecutor’s comments constituted fair response to defense counsel’s summation (see, People v Russo, 201 AD2d 512, affd 85 NY2d 872) or do not require reversal.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.